                                               Adam P. Segal, Esq.
                                          1    Nevada Bar No. 6120
                                               Christopher M. Humes, Esq.
                                          2
                                               Nevada Bar No. 12782
                                          3    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                               100 North City Parkway, Suite 1600
                                          4    Las Vegas, Nevada 89106
                                               Telephone: (702) 382-2101
                                          5    Facsimile: (702) 382-8135
                                               Email: asegal@bhfs.com
                                          6
                                               Email: chumes@bhfs.com
                                          7
                                               Attorneys for Plaintiffs
                                          8
                                                                           UNITED STATES DISTRICT COURT
                                          9
                                                                                 DISTRICT OF NEVADA
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11   BOARD OF TRUSTEES OF THE                        Case No. 2:18-cv-00758-JAD-VCF
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                               ELECTRICAL WORKERS HEALTH AND
                                          12   WELFARE TRUST; BOARD OF
                                               TRUSTEES OF THE ELECTRICAL
              (702) 382-2101




                                          13   WORKERS PENSION TRUST; AND
                                          14   BOARD OF TRUSTEES OF THE LAS
                                               VEGAS ELECTRICAL JOINT                          ORDER FOR JUDGMENT DEBTOR
                                          15   APPRENTICESHIP AND TRAINING                     EXAMINATION OF DAYOOD MOLAYAN
                                               TRUST FUND,
                                          16                                                   DATE: May 30, 2019
                                                                                 Plaintiffs,
                                          17                                                   TIME: 10:00 a.m.
                                          18   vs.

                                          19   PARSA POWER, LLC, a Nevada limited
                                               liability company,
                                          20                            Defendants.
                                          21
                                                          The Court having reviewed the Motion for Judgment Debtor Examination of Dayood
                                          22
                                               Molayan, manager of Parsa Power, LLC (“Parsa Power”), submitted by the Plaintiffs, Board of
                                          23
                                               Trustees of the Electrical Workers Health and Welfare Trust; Board of Trustees of the Electrical
                                          24
                                               Workers Pension Trust; and Board of Trustees of the Las Vegas Electrical Joint Apprenticeship
                                          25
                                               and Training Trust Fund (“Trust Funds”), and good cause appearing:
                                          26
                                          27
                                          28
                                               19034649                                         1
                                          1               IT IS HEREBY ORDERED that Dayood Molayan, manager of Parsa Power, shall appear

                                          2    at the office Brownstein Hyatt Farber Schreck, LLC, located at 100 North City Parkway, Suite

                                          3    1600, Las Vegas, Nevada, 89106, on May 30, 2019, at 10:00 a.m., for a judgment debtor

                                          4    examination before a notary public or some other officer authorized by law to administer oaths

                                          5    and recorded by stenographic means regarding the following subject matter:

                                          6               1.    The documents produced in compliance with this Order; and

                                          7               2.    Parsa Power’s assets and liabilities.

                                          8               IT IS FURTHER ORDERED, that Parsa Power shall produce to the Trust Funds’ counsel

                                          9    one (1) week prior to the examination the following documents:
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10              1.    Any and all documents evidencing the current ownership of Parsa Power’s stock,

                                          11   including the name and address of such owners;
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12              2.    Any and all documents evidencing the ownership of Parsa Power, including both
              (702) 382-2101




                                          13   individuals and entities;

                                          14              3.    Any and all documents evidencing the ownership of any other entities by the

                                          15   persons identified in the documents referenced in Request No. 2;

                                          16              4.    Any and all documents regarding real property currently owned by Parsa Power,

                                          17   including but not limited to location, value, mortgage, mortgage payments, liens, or the like

                                          18   regarding such real property;

                                          19              5.    A complete current inventory list of assets owned by Parsa Power, including but

                                          20   not limited to, office equipment, vehicles, and accounts receivable;

                                          21              6.    The last twelve (12) statements for each and every one of Parsa Power’s bank

                                          22   accounts in existence during such twelve (12) months, without regard to whether such account

                                          23   remains open;

                                          24              7.    Any and all documents regarding real property disposed of by Parsa Power in the

                                          25   last five (5) years;

                                          26
                                          27
                                          28
                                               19034649                                           2
                                          1               8.     Copies of all existing contracts under which Parsa Power is (a) currently

                                          2    performing work, (b) has completed work but is owed payment of any amount, or (c) will

                                          3    commence work in the future; and

                                          4               9.     Any and all documents evidencing for whom Parsa Power has performed work in

                                          5    the past two (2) years, and all records showing the number of hours worked by Parsa Power’s

                                          6    employees in the past two years, and on what projects all such work was performed.

                                          7               DATED this 3rd day of April, 2019.

                                          8
                                          9                                                    _________________________________________
                                                                                               UNITED STATES MAGISTRATE JUDGE
BROWNSTEIN HYATT FARBER SCHRECK, LLP




                                          10
                                          11
     100 North City Parkway, Suite 1600
       Las Vegas, Nevada 89106-4614




                                          12
              (702) 382-2101




                                          13
                                               Submitted by:
                                          14
                                               BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                          15
                                          16   /s/ Christopher M. Humes
                                               Adam P. Segal, Esq.
                                          17
                                               Nevada Bar No. 6120
                                          18   Christopher M. Humes, Esq.
                                               Nevada Bar No. 12782
                                          19   100 North City Parkway, Suite 1600
                                               Las Vegas, Nevada 89106-4614
                                          20   Telephone: (702) 382-2101
                                          21   Facsimile: (702) 382-8135

                                          22   Attorneys for Plaintiffs

                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
                                               19034649                                          3
